Title: From Thomas Jefferson to Thomas Eston Randolph, 7 June 1808
From: Jefferson, Thomas
To: Randolph, Thomas Eston


                  
                     Dear Sir 
                     
                     Monticello June 7. 08.
                  
                  The rent which you mentioned as due for Lego I will ask you to be so kind as to pay at your convenience to mr Higginbotham, to whom I am in debt a sum of money and promised him he should recieve all my rents. I have mentioned this to him. I propose setting out tomorrow morning for Washington. I salute you with friendship & respect.
                  
                     Th: Jefferson 
                     
                  
               